                        Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 1 of 11



            1       COOLEY LLP
                    PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
            2       SHANNON M. EAGAN (212830) (seagan@cooley.com)
                    JEFFREY D. LOMBARD (285371) (jlombard@cooley.com)
            3       3175 Hanover Street
                    Palo Alto, CA 94304-1130
            4       Telephone: (650) 843-5000
                    Facsimile: (650) 849-7400
            5
                    COOLEY LLP
            6       HEATHER SPEERS (305380) (hspeers@cooley.com)
                    4401 Eastgate Mall
            7       San Diego, CA 92121
                    Telephone: (858) 550-6000
            8       Facsimile: (858) 550-6420

            9       Attorneys for Defendants
                    EVENTBRITE, INC., JULIA HARTZ, RANDY BEFUMO,
          10        ANDREW DRESKIN, KATHERINE AUGUST-deWILDE,
                    ROELOF BOTHA, KEVIN HARTZ, SEAN P. MORIARTY,
          11        LORRIE M. NORRINGTON, HELEN RILEY, and STEFFAN
                    C. TOMLINSON
          12

          13                                       UNITED STATES DISTRICT COURT

          14                                    NORTHERN DISTRICT OF CALIFORNIA

          15

          16       In re Eventbrite, Inc. Securities Litigation   Master File No. 5:19-cv-02019-EJD

          17                                                      CLASS ACTION

          18                                                      EVENTBRITE DEFENDANTS’
                                                                  OPPOSITION TO CALIFORNIA
          19                                                      STATE COURT PLAINTIFFS’
                                                                  MOTION TO INTERVENE AND TO
          20                                                      CONTINUE HEARING ON MOTION
                                                                  FOR PRELIMINARY APPROVAL OF
          21                                                      SETTLEMENT

          22                                                      Judge:      Hon. Edward J. Davila
                         This Document Relates To: All            Crtm:       4, 5th Floor
          23             Actions                                  Date:       October 29, 2020
                                                                  Time:       9:00 a.m.
          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                           OPPOSITION TO MOTION TO INTERVENE
   PALO ALTO                                                                                  5:19-CV-02019-EJD
                          Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 2 of 11



            1               INTRODUCTION

            2               Crystal L. Clemons and Christina Cotte (“State Plaintiffs”) have made clear, from the outset,

            3      that they want no part in this action in this Court. The original complaint was filed on April 15, 2019,

            4      which triggered a statutory deadline under the Private Securities Litigation Reform Act (“PSLRA”)

            5      for any Eventbrite shareholder who wanted to serve as lead plaintiff to file a motion setting forth their

            6      qualifications as to why they would best represent the putative class. State Plaintiffs did not file a

            7      motion to be appointed lead plaintiff. Instead, before that deadline passed, State Plaintiffs (or their

            8      former confederates) commenced parallel actions in California state court alleging claims based on

            9      the same set of facts, which were consolidated before Judge Weiner in San Mateo County (the “State

          10       Action”). In other words, State Plaintiffs filed the State Action with full knowledge that (1) they were

          11       putative class members in a pending securities class action in this Court, and (2) they were creating

          12       parallel, duplicative lawsuits.

          13                Fast forward to the present. Lead Plaintiffs1 and Defendants2 have agreed to a reasonable and

          14       fair settlement after arm’s-length negotiations that will resolve all of the claims at issue in this action

          15       (alleging Exchange Act and Securities Act violations) and in the State Action (alleging Securities Act

          16       violations only).    Within 48-hours of signing the settlement agreement, Eventbrite Defendants

          17       informed the State Plaintiffs (and Judge Weiner) of the settlement on July 31, 2020. A week later,

          18       Lead Plaintiffs filed their motion for preliminary approval. State Plaintiffs did not oppose that motion,

          19       and instead signaled that they intend to proceed with their claims in state court. Yet, as the date for

          20       the preliminary approval hearing approaches, Plaintiffs now seek to derail the settlement process in

          21       this Court based in large part on an order in the State Action allowing them to receive additional

          22
                   1
          23           “Lead Plaintiffs” are Michael Gomes, Melvin Pastores, and Mohit Uppal.
                   2
          24           “Defendants” are Eventbrite, Inc. (“Eventbrite”), Julia Hartz, Randy Befumo, Andrew Dreskin,

          25       Katherine August-Dewilde, Roelof Botha, Kevin Hartz, Sean P. Moriarty, Lorrie M. Norrington,

          26       Helen Riley, Steffan C. Tomlinson, (“Eventbrite Defendants”), Goldman Sachs & Co. LLC, J.P.

          27       Morgan Securities LLC, Allen & Company LLC, RBC Capital Markets, LLC, SunTrust Robinson

          28       Humphrey, Inc., now known as Truist Securities, Inc., and Stifel, Nicolaus & Company, Inc.
  COOLEY LLP
                                                                                OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                     1.                            5:19-CV-02019-EJD
                        Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 3 of 11



            1      discovery before trying, for a third time, to plead a viable claim. State Plaintiffs’ gambit should be

            2      rejected, and the preliminary approval hearing should proceed on schedule.

            3             State Plaintiffs knew the risks inherent in pursuing parallel, duplicative litigation when they

            4      filed the State Action. In fact, Ms. Clemons has admitted as much acknowledging the fact that

            5      judgment in one action may be applied to the other is a “natural consequence” of the parallel

            6      proceedings that State Plaintiffs chose to pursue. (Declaration of Patrick E. Gibbs (“Gibbs Decl.”), ¶

            7      6.) As members of the putative settlement class, they now have two options: opt-out of the settlement

            8      and continue pursuing their individual claims in state court, or, alternatively, join the settlement class,

            9      and make their objections at the proper time. They cannot, however, use a motion to intervene to get

          10       the benefit of both—i.e., continuing to pursue their State Action and interfering with the settlement in

          11       this action. Put differently, State Plaintiffs cannot have their cake and eat it too.

          12              Setting procedure aside, the bases upon which State Plaintiffs ask for relief are meritless. The

          13       status of the State Action was one of many factors Lead Plaintiffs identified as support for

          14       preliminarily approving the settlement; it was not “the” justification, as proffered by State Plaintiffs.

          15       More importantly, this Court was not misled about the status of the State Action in the preliminary

          16       approval motion. In making that argument, State Plaintiffs omit that the motion for preliminary

          17       approval expressly cites—not once, but twice—to Judge Weiner’s June 23, 2020 order sustaining

          18       Defendants’ demurrer to the first amended complaint with leave to amend. State Plaintiffs attach that

          19       order to their Motion to Intervene. (ECF No. 65-1, Ex. 1.) None of the additional detail cited by State

          20       Plaintiffs in the Motion to Intervene is inconsistent with what Lead Plaintiffs reported about the State

          21       Action in the motion for preliminary approval. Judge Weiner’s order clearly sustained Defendants’

          22       demurrer to the State Plaintiff’s most recent complaint. And State Plaintiffs have failed twice – even

          23       under California’s liberal pleading standards – to plead a claim upon which relief can be granted

          24       despite having had access to thousands of documents produced in discovery. State Plaintiffs currently

          25       have no operative complaint on file and offer only speculation that additional discovery will enable

          26       them to cure the defects of their prior complaints.

          27              In short, shareholders have attempted to plead Securities Act claims against Defendants on

          28       three separate occasions. Each time they have failed. Eventbrite, a company uniquely impacted by
  COOLEY LLP
                                                                                OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                      2.                           5:19-CV-02019-EJD
                           Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 4 of 11



            1      the global pandemic, agreed to settle this case to eliminate the risk of protracted and expensive

            2      litigation. There is nothing wrong or improper about that decision. The Motion to Intervene should

            3      be denied in its entirety.

            4                RELEVANT FACTUAL BACKGROUND
            5                This action was commenced on April 15, 2019, asserting claims against Defendants under

            6      Sections 10(b) and 20(a) of the Exchange Act, and Rule 10b-5 promulgated thereunder, as well as

            7      Sections 11 and 15 of the Securities Act. (ECF No. 1.) That filing triggered a 60-day statutory

            8      deadline under the PSLRA for Eventbrite shareholders to move to be appointed as lead plaintiff. 15

            9      U.S.C. § 78u-4(a)(3)(A)(i)(II); 15 U.S.C. § 77z-1(a)(3)(A)(i)(II). Two sets of Eventbrite shareholders

          10       did so on June 14, 2019 (ECF Nos. 12, 16), but State Plaintiffs did not.3

          11                 Instead, William Long, a former plaintiff in the State Action, and Ms. Clemons commenced

          12       separate actions in California state court asserting claims under the Securities Act against Defendants

          13       and two venture capital firms (Sequoia Capital and Tiger Global Management) on May 24, 2019 and

          14       June 3, 2019, respectively. (Gibbs Decl., ¶ 3.) Those actions were consolidated on June 25, 2019,

          15       and State Plaintiffs filed a consolidated complaint on July 24, 2019. (Id., ¶¶ 4, 7.)

          16                 On July 12, 2019, Eventbrite Defendants moved to stay the State Action arguing, among other

          17       things, that those proceedings were duplicative of this first-filed federal action because both actions

          18       were “brought on behalf of the same putative class.” (Id., ¶ 5.) Eventbrite Defendants also argued

          19       that the federal action “includes additional claims that are within the exclusive jurisdiction of the

          20       federal courts. . . . Thus, only the Federal Action can resolve all claims on behalf of all putative class

          21       members.” (Id.) Ms. Clemons opposed Eventbrite Defendants’ motion arguing that her duplicative

          22
                   3
          23           Under the PSLRA, a rebuttable presumption exists that “the most adequate plaintiff . . . is the person

          24       or group … that . . . has the largest financial interest in the relief sought by the class.” 15 U.S.C. §

          25       78u-4(a)(3)(B)(iii); 15 U.S.C. § 77z-1(a)(3)(B)(iii). Presumably, State Plaintiffs did not move for

          26       appointment as lead plaintiff because doing so would have been futile: their combined shareholdings

          27       (125 shares in total) in Eventbrite are less than each of the three Lead Plaintiffs individually (Gomes

          28       – 183 shares; Pastores – 150 shares; Uppal – 275 shares). (Gibbs Decl., ¶ 20.)
  COOLEY LLP
                                                                                 OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                      3.                            5:19-CV-02019-EJD
                          Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 5 of 11



            1      lawsuit created “no risk of unseemly conflict” and that “[t]he possibility that one action may lead to a

            2      judgment first and then be applied as res judicata in another action ‘is a natural consequence of

            3      parallel proceedings in courts with concurrent jurisdiction.’” (Gibbs Decl., ¶ 6 (emphasis added).) On

            4      August 20, 2019, Judge Weiner denied Eventbrite Defendants’ motion to stay, and issued a case

            5      management order which permitted State Plaintiffs to take “phased” discovery “with emphasis upon

            6      initial production of standard IPO documents [and] documents regarding or reflecting ‘roadshows’ or

            7      other IPO presentations and solicitations.” (Id., ¶ 8.)

            8               On August 23, 2019, defendants in the State Action filed demurrers to the consolidated

            9      complaint. (Id., ¶ 9.) On November 13, 2019, those demurrers were sustained with leave to amend

          10       for failure to state a claim. (Id., ¶ 10.) With the benefit of discovery—including thousands of emails

          11       produced by Sequoia and Tiger—State Plaintiffs filed the first amended consolidated complaint on

          12       February 10, 2020, which relied heavily on such discovery.4 (Id., ¶¶ 8, 11.) Defendants in the State

          13       Action demurred to first amended consolidated complaint on March 26, 2020. (Id., ¶ 12.)

          14                While that demurrer was pending, this Court granted Defendants’ motion to dismiss Lead

          15       Plaintiffs’ amended complaint, and provided until June 24, 2020 for the filing of a second amended

          16       complaint. (ECF No. 59.) As set forth in Lead Plaintiffs’ preliminary approval motion, “[t]he Parties

          17       had begun settlement discussions even before Defendants’ motion to dismiss was decided. The

          18       negotiations accelerated after the dismissal, and the Parties reached an agreement in principle on June

          19       17, 2020. Thereafter, the Parties exchanged multiple drafts of the documents memorializing the

          20       Settlement, ultimately executing the Stipulation on July 29, 2020.” (ECF No. 62 at 3.)

          21                While the parties in this action were negotiating the settlement, on June 23, 2020, the

          22       defendants’ demurrers to the first amended consolidated complaint in the State Action were sustained

          23       for failure to state a claim—again, with leave to amend. (Gibbs Decl, ¶ 14; ECF No. 65-1, Ex. 1.)

          24       Thereafter, through the end of July 2020, Eventbrite Defendants engaged in meet and confer

          25       discussions with State Plaintiffs and multiple informal discovery conferences with Judge Weiner

          26       regarding the scope of discovery that would be permitted prior to State Plaintiffs being required to file

          27
                   4
          28           Ms. Cotte joined the State Action as a named plaintiff on February 10, 2020. (Gibbs Decl, ¶ 4.)
  COOLEY LLP
                                                                               OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                     4.                           5:19-CV-02019-EJD
                           Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 6 of 11



            1      a second amended consolidated complaint. (Gibbs Decl., ¶ 15.) Eventbrite Defendants disclosed the

            2      fact of the settlement to State Plaintiffs and the court in the State Action on July 31, 2020, i.e., within

            3      two days of signing the settlement agreement. (Id., ¶ 17; Mot. at 10.)

            4                The preliminary approval motion and settlement agreement were filed with this Court on

            5      August 7, 2020. (ECF Nos. 62, 63-1.) The preliminary approval motion accurately described the

            6      status of the State Action, noting that “on June 10, 2020, the court dismissed [State Plaintiffs’ first

            7      amended consolidated complaint] in open court, as reflected in a later June 23, 2020 order,” citing to

            8      Judge Weiner’s case management order dated June 23, 2020. (ECF No. 62 at 2; see also id. at 8.) The

            9      settlement agreement defined the “Settlement Class” as “all persons and entities that purchased or

          10       otherwise acquired Eventbrite, Inc. securities: (a) pursuant or traceable to Eventbrite’s registration

          11       statement and prospectus (‘Registration Statement’) issued in connection with the [Eventbrite’s]

          12       September 20, 2018 initial public offering (‘IPO’); or (b) between September 20, 2018 and May 1,

          13       2019, both dates inclusive (the ‘Class Period’), and were damaged thereby,” which encompasses the

          14       State Plaintiffs. (ECF No. 63-1 at 9.) The settlement agreement also includes a release that covers

          15       the Securities Act claims at issue in both this action and the State Action, as well as a release that

          16       covers the Exchange Act claims only at issue in this action. (Id. at 8.)

          17                 The deadline for shareholders, including State Plaintiffs, to file oppositions to the preliminary

          18       approval motion was August 21, 2020. (ECF No. 62.) No oppositions were filed. (ECF No. 64.)

          19       Instead, State Plaintiffs went to Judge Weiner claiming that Lead Plaintiffs misled this Court about

          20       the status of the State Action, and, based on their characterizations of the preliminary approval motion,

          21       induced her to order onerous email discovery from Eventbrite. (Gibbs Decl., ¶¶ 18–19.) A day after

          22       receiving that order, State Plaintiffs filed the Motion to Intervene. (ECF No. 65.)

          23                 INTERVENTION IS IMPROPER
          24                 Intervention is not the appropriate mechanism for putative class members—like State

          25       Plaintiffs—to challenge a proposed settlement in federal court after a motion for preliminary approval

          26       has been filed.5 To the extent State Plaintiffs believe the settlement is unfair, their proper recourse is

          27
                   5
          28           In fact, not one of the cases cited in State Plaintiffs’ Motion to Intervene support such procedure.
  COOLEY LLP
                                                                                 OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                       5.                           5:19-CV-02019-EJD
                        Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 7 of 11



            1      to either opt-out and proceed with their State Action on an individual basis or participate in the

            2      settlement and file objections thereto:

            3             [I]ntervention is not necessary to prevent their claims from being settled without their
                          input. Nor is intervention the only way to contest the fairness of the settlement. . . .
            4             Proposed Intervenors may simply choose not to join this action and they will not be
                          bound by it. . . . Alternatively, should Proposed Intervenors choose to join this
            5             settlement, but also wish to object to it, they may voice their concerns in writing and in
                          person at the fairness hearing.
            6
                   Doe v. Cin-Lan, Inc., 2011 WL 37970, at *2–3 (E.D. Mich. Jan. 5, 2011).
            7
                          Indeed, courts routinely deny intervention by putative class members where they “can
            8
                   adequately protect their interests via the Rule 23 [opt-out] mechanisms.” Cody v. SoulCycle, Inc.,
            9
                   2017 WL 8811114, at *4 (C.D. Cal. Sept. 20, 2017); see also Zepeda v. PayPal, Inc., 2014 WL
          10
                   1653246, at *5–6 (N.D. Cal. Apr. 23, 2014) (“Intervention is not warranted here because . . . Putative
          11
                   Interveners . . . may object to the settlement during the hearings on motions for preliminary or final
          12
                   approval, or they may opt out of the class and pursue their claims separately.”); Cohorst v. BRE Props.,
          13
                   Inc., 2011 WL 3475274, at *6 (S.D. Cal. Aug. 5, 2011) (denying motion to intervene where proposed
          14
                   intervenor could “opt-out of the class and pursue her own damages action against Defendants . . . [or]
          15
                   raise any objections to the settlement at the time of the Final Hearing”); Lane v. Facebook, Inc., 2009
          16
                   WL 3458198, at *5 (N.D. Cal. Oct. 23, 2009) (“Proposed Intervenors . . . have failed to establish that
          17
                   their rights to raise these issues are not adequately protected through the process for submitting
          18
                   objections that will follow upon preliminary approval of the settlement agreement.”); Cicero v.
          19
                   Directv, Inc., 2010 WL 11463634, at *2 (C.D. Cal. Mar. 2, 2010) (finding no showing of any
          20
                   “impairment or impediment to their ability to protect their interest” and denying motion to intervene
          21
                   where “the proposed settlement terms make clear that any class member has the right to opt out and
          22
                   object before final approval”); Alaniz v. Cal. Processors, Inc., 73 F.R.D. 269, 289 (N.D. Cal. 1976)
          23
                   (“Although the Intervenors, as potential members of the class, undoubtedly may claim an interest in
          24
                   the subject matter of the action . . . the ability to opt out precludes the Intervenors from satisfying the
          25
                   impairment-of-interest test.”); Grilli v. Metro. Life Ins. Co., 78 F.3d 1533, 1536–38 (11th Cir. 1996)
          26
                   (affirming denial of intervention in class action because interveners could object to the settlement or
          27
                   opt out); Davis v. J.P. Morgan Chase & Co., 775 F. Supp. 2d 601, 605–06 (W.D.N.Y. 2011) (“The
          28
  COOLEY LLP
                                                                                OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                     6.                            5:19-CV-02019-EJD
                          Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 8 of 11



            1      proposed intervenors’ interests in this action can be fully protected at the fairness hearing for final

            2      approval of the settlement” and “any class members who do not want to be bound by the settlement

            3      will be given an opportunity to opt out and pursue their own claims separately.”); In re DHB Indus.,

            4      Inc., 2007 WL 2907262, at *2 (E.D.N.Y. Sept. 30, 2007) (“Bedik’s interests are not impaired or

            5      impeded because she has the right to object to and opt out of the settlement.”).6

            6                If State Plaintiffs believed the settlement was unfair, their first recourse was to file an

            7      opposition to the motion for preliminary approval. Tellingly, they did not do so. (See ECF No. 64.)

            8      Notwithstanding that failure, as putative members of the settlement class, State Plaintiffs still have

            9      two remaining options for purportedly protecting their interests: they can opt-out of the settlement and

          10       continue pursuing the State Action or they join in the settlement and object to its terms.7 Intervention

          11       is unnecessary and should be denied consistent with the clear weight of authority set forth herein.

          12                 REQUESTED RELIEF SHOULD BE DENIED
          13                 Regardless of whether the Motion to Intervene is granted, the relief requested therein—i.e., to

          14       either delay the preliminary approval hearing or deny the motion for preliminary approval—should be

          15       denied.

          16                 A.     The Status of the State Action Provides Context for the Proposed Settlement,
                                    But Is Not the Basis Upon Which the Motion for Preliminary Approval Rests.
          17
                             State Plaintiffs’ request for relief is premised on the notion that preliminary approval of the
          18

          19
                   6
          20           This is merely an exemplary list of cases denying motions to intervene by putative class members

          21       who believe settlements are unfair.
                   7
          22           For example, State Plaintiffs gripe about the potential damages calculations set forth in the

          23       preliminary approval motion, suggesting that Lead Plaintiffs have not fairly valued the claims of the

          24       putative settlement class. (Mot. at 7, 9–10.) As an initial matter, Eventbrite Defendants submit that

          25       $1.9 million is more than fair to settle meritless claims that shareholders have, on three separate

          26       occasions, failed to adequately plead, even with the benefit of substantial discovery. Regardless, the

          27       purported fairness of the settlement consideration is precisely the kind of issue that State Plaintiffs

          28       should be raising through the Rule 23(e) objection process; not through a motion to intervene.
  COOLEY LLP
                                                                                OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                      7.                           5:19-CV-02019-EJD
                          Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 9 of 11



            1      settlement is dependent on the status of the State Action. (See, e.g., Mot. at 15 (“Federal Plaintiffs use

            2      the ‘dismissal’ of the State Court Action as a justification for their paltry settlement.”).) But that

            3      grossly overstates the importance of the State Action to the bases upon which Lead Plaintiffs seek

            4      preliminary approval of the settlement. Rather, the Motion for Preliminary Approval is based on a

            5      multitude of factors, many of which have nothing to do with the State Action. (See, e.g., ECF No. 62

            6      at 6 (addressing arms-length negotiations); id. at 7 (addressing formula for settlement allocation); id.

            7      at 10 (addressing Eventbrite’s future prospects in light of COVID-19); id. (addressing the amount

            8      offered in settlement); id. at 12 (addressing the stage of proceeding in this action).) In fact, only one

            9      of the seven factors addressed in the Motion for Preliminary Approval for granting preliminary

          10       approval—the risks inherent in pursuing further litigation—even refers to the State Action. (Id. at 8.)

          11                B.     The Court Was Not Misled About the Status of the State Action.
          12                With respect to the risks inherent in pursuing further litigation, State Plaintiffs accuse Lead

          13       Plaintiffs of misleading this Court about the status of the State Action. (See Mot. at 3, 6, 15.) Those

          14       accusations are baseless.

          15                First, it is beyond dispute that Judge Weiner dismissed State Plaintiffs’ first amended

          16       consolidated complaint finding that State Plaintiffs failed to plead any viable claim. Incredibly,

          17       however, State Plaintiffs’ argue that “certain claims were not dismissed,” and that any characterization

          18       to the contrary was misleading. (Mot. at 6; see also id. at 2.) This is demonstrably false. Judge

          19       Weiner dismissed both of State Plaintiffs’ prior complaints in their entirety, finding that State Plaintiffs

          20       had not adequately pled any false or misleading statement upon which to base a claim. (Gibbs Decl.,

          21       ¶¶ 10, 14; ECF No. 65-1, Ex. 1 at 13.) While Judge Weiner disagreed with certain defendants’

          22       argument that State Plaintiffs lacked standing to pursue a Section 12(a)(2) claim, and that Eventbrite

          23       cannot be liable as a statutory “seller” thereunder (Mot. at 5),8 neither issue is relevant unless, and

          24
                   8
          25           The Section 15 claim in the State Action relates to the Sequoia and Tiger defendants who are not

          26       parties in this action. (See Mot. at 5 (arguing that “Judge Weiner upheld . . . ‘control person’ liability

          27       under § 15 against certain defendants.”).) But, as Judge Weiner made clear in her order dismissing

          28       State Plaintiff’s most recent complaint, “Plaintiffs must still allege a viable claim for primary liability
  COOLEY LLP
                                                                                 OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                      8.                            5:19-CV-02019-EJD
                        Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 10 of 11



            1      until, State Plaintiffs adequately plead the existence of a false or misleading statement—which they

            2      have not done. (ECF No. 65-1, Ex. 1 at 13 (“For the reasons set forth above, given that a Section 11

            3      claim has not been adequately pleaded; and specifically insufficient facts that the Registration

            4      Statement (read as a whole) contained false and misleading statement and material omissions, so too

            5      this Court must find that the allegations of material misrepresentations and omissions in the Prospectus

            6      and other Offering Documents are not sufficient for a Section 12 claim.”).)

            7              Second, State Plaintiffs accuse Lead Plaintiffs of intentionally misleading this Court because

            8      they did not specifically state in the preliminary approval motion that State Plaintiffs’ most recent

            9      complaint was dismissed with leave to amend. (Mot. at 15.) This argument, too, is baseless. In

          10       describing the status of the State Action, the Motion for Preliminary Approval twice cites (see ECF

          11       No. 62 at 2, 8) to Judge Weiner’s order which made clear: “The Eventbrite Defendants’ Demurrer to

          12       the First Amended Consolidated complaint is SUSTAINED WITH LEAVE TO AMEND as to the

          13       first, second, and third causes of action for failure to adequately allege facts to state a cause of action.”

          14       (ECF No. 65-1, Ex. 1 at 2.) State Plaintiffs conveniently omit this key detail.

          15               Third, State Plaintiffs received voluminous discovery prior to filing their most recent

          16       complaint. Eventbrite produced, among other things, IPO due diligence materials, roadshow video

          17       presentation, roadshow slide deck, testing-the-waters materials, Eventbrite board minutes and

          18       materials, Confidential S-1 filings and SEC comment letters, and materials related to the Ticketfly

          19       acquisition and integration. On top of this, State Plaintiffs were provided thousands of emails from

          20       one current member of Eventbrite’s board of directors (Roelof Botha, who is an Individual Defendant)

          21       and one former member of Eventbrite’s board of directors (Lee Fixel), which State Plaintiffs relied

          22       heavily on in crafting their most recent, deficient complaint.

          23               In opposing Eventbrite Defendants’ most recent demurrer, State Plaintiffs touted that their

          24       complaint was “premised on their review of thousands of pages of documents,” which “added

          25       substantial additional detail.” (Gibbs, Decl., ¶ 13.) Yet, they argue that because they have not yet had

          26

          27       under Section 11 or Section 12 in order to assert a Section 15 claim against anyone.” (ECF No. 65-1,

          28       Ex. 1 at 30.) To date, State Plaintiffs have twice failed to adequately allege such primary liability.
  COOLEY LLP
                                                                                 OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                      9.                            5:19-CV-02019-EJD
                       Case 5:19-cv-02019-EJD Document 66 Filed 10/08/20 Page 11 of 11



            1      “the full benefit of discovery” (Mot. at 6), it was misleading for Lead Plaintiffs to assert that State

            2      Plaintiffs received “significant discovery,” which they “used . . . to plead their [first consolidated]

            3      amended complaint [which] the court dismissed” on June 10, 2020. (ECF No. 62 at 1–2.) The fact

            4      that State Plaintiffs may not have received “the full benefit of discovery” does not alter the fact that

            5      they received discovery, used it to amend their complaint, and still could not adequately allege a claim,

            6      even under California’s liberal pleading standards.

            7             Although State Plaintiffs may hope that the third time’s the charm, the fact remains that, to-

            8      date, in three separate complaints under both low-and-heightened pleading standards, no Eventbrite

            9      shareholder has been able to adequately plead any false or misleading statement in Eventbrite’s IPO

          10       offering documents. Any contention that further discovery will cure that defect is speculation.

          11              Finally, State Plaintiffs’ argument that this Court should deny the settlement because Lead

          12       Plaintiffs “have not even had the benefits of discovery” (Mot. at 16) is contrary to the PSLRA and its

          13       mandatory discovery stay. The PSLRA discovery stay was implemented “to prevent plaintiffs from

          14       … using [a meritless lawsuit] as a vehicle ‘in order to conduct discovery in the hopes of finding a

          15       sustainable claim not alleged in the complaint.’” In re Vivendi Universal, S.A. Sec. Litig., 381 F. Supp.

          16       2d 129, 129-30 (S.D.N.Y. 2003). That is precisely what is happening in the State Action. Indeed,

          17       under State Plaintiffs’ rationale, no settlement of a securities class action brought in federal court

          18       would be fair unless, and until, a complaint survives a motion to dismiss. That is not the law.

          19              CONCLUSION
          20              For the reasons discussed above, the Court should deny State Plaintiffs’ Motion to Intervene,

          21       and more specifically, the relief requested therein.

          22
                   Dated: October 8, 2020                         COOLEY LLP
          23                                                      PATRICK E. GIBBS (183174)
                                                                  SHANNON M. EAGAN (212830)
          24                                                      JEFFREY D. LOMBARD (285371)
                                                                  HEATHER SPEERS (305380)
          25

          26                                                       /s/ Patrick E. Gibbs
                                                                  Patrick E. Gibbs (183174)
          27
                                                                  Attorneys for Eventbrite Defendants
          28
  COOLEY LLP
                                                                               OPPOSITION TO MOTION TO INTERVENE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    10.                           5:19-CV-02019-EJD
